 Ili theMatter-ofARMOUR ANDCOMPANYandAMALGAMATED MEATCUTTERS AND BUTCHER WORKMEN OF NORTH A11ERICA, LOCAL377,AFFILIATED WITHAMERICANFEDERATION OF LABORCase No. R-4045.Decided August 18,19 42Jurisdiction:meat slaughtering and distributing industryInvestigation and Certification of Representatives:existence of question:.refusal to accord petitioner recognition until certified by the Board; labor or-ganization R hich did not appear at hearing or request a place on ballot, butwhich record disclosed had some interest in the proceeding,accordedplace onballot with permission to withdraw, upon request; election necessary..UnitAppropriateforCollectiveBargaining:production and , maintenanceemployees at Company's Grand Forks, North Dakota, plant; specified inclusionsand exclusions.Mr. Marcus Whiting,of Chicago, Ill., for the Company.Mr. Joseph P. McCoy,of-Chieabo,Ill.,Mr. E. A. Solberg,of Minne-apolis,Minn.,Mr. Dougal Clarle,andMr. William Shane,of GrandForks, N. Dak., for the Amalgamated.Mr. Louis A. Pontello, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEIUpon petitionduly filed byAmalgamated Meat Cutters and ButcherWorkmen of North America,Local 377;affiliatedwith the AmericanFederation of Labor,herein called the Amalgamated,alleging that aquestion affecting commerce has arisen concerning the representationof employees,of Armour and Company, Grand Forks,North Dakota,'herein called the Company,the National Labor Relations Board pro-vided for an appropriate hearing upon due notice befoi e Harry Brown-stein,Trial Examiner.The Company and the Amalgamated appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses,and to introduce eviiPackinghouseWorkers Organizing Committee,DistrictNo. 2, herein called theP.W 0 C, although served R ith notice, did not appe.it43 N L R B, No 46307 308DECISIONSOF NATIONALLABOR RELATIONS BOARDdeuce bearing on the issues.The^Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affrmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYArmour and Company, an Illinois corporation, having'its principaloffice and place of business at' Chicabo, Illinois, operates a packing-house in Grand Forks, North Dakota, for the slaughtering of beef andthe distribution of meat products.That plant alone is involved in thisproceeding.From December 1, 1941, through June 27, 1942, the Com-pany received at the plant in,Grand Forks shipments of livestock,salt, coal, and oilier manufacturing supplies and materials, in theamount of approximately 30 million pounds,-exceeding $100,000 invalue.Approximately 28.02 percent of such inbound shipments origi-nated at points outside the State of North Dakota.During the sameperiod, the Company shipped from the Grand Foils plant, approxi-mately 21 million pounds of fresh and cured meats, hides. and otherproduct's derived from the slaughter of live animals.The sales forthis period were in excess of $100,000 by value.Approximately 70.33percent of such outbound shipments moved to points outside the Stateof North"Dakota.The Company admits it is engaged in commerce within the meaningof the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDAmalgamated Meat Cutters and Butcher Workmen of North Amer-ica,Local 377, is a labor organization affiliated with the AmericanFederation of' Labor, admitting to membership employees of theCompany.Packinghouse Workers Organizing Committee, District No. 2, is alabor organization affiliated. with the Congress of Industrial Organi-zations, admitting to membership employees of the Company.ITI.THE QUESTION CONCERNING REPRESENTATIONThe Company and the. Amalgamated stipulated and agreed thatshortly before March 1, 1942, the Amalgamated requested recognitionas'the exclusive representative of the employees at the Grand Forksplant ; the Company refused to grant such recognition until theAmalgamated was certified by the Board.I ARMOUR AND COMPANY309A statement of the Regional Director introduced into evidence showsthat the Amalgamated represents a substantial number of the em-ployees in the unit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Amalgamated contends that the appropriate unit should becomposed of all production and maintenance employees includingcheckers, Wang leaders, and livestock handlers,,but excluding super-intendents,managers, foremen, and clerical workers in the generaloffice.The Company and the Amalgamated agree to the exclusionfrom the unit the following: policemen and watchmen who are depu-tized and exercise police powers; livestock cashiers; messengers andsalesmen,, who do not work part-time in the production and mainte-nance line;,truck drivers; and chemists.4'The Company desires the further exclusion, and the Amalgamateddesires the inclusion of the following, to wit: checkers, scalers, grad-ers,weighmasters, plant and storeroom clerks, and working foremen.C7ieckers-Theduties of the checkers are the checking of productson sale, checking products leaving the plant, and checking productsof the kill and producing departments going to the freezers.They'must slake their reports to the office.The Company contends thatthe checkers should be classified as managerial employees, and thatthey do no production or maintenance work.We are of the opinion, and find, that the Company's checkers doclerical work and should therefore be excluded from the unit.'Sealers and Graders-Threeemployees fill the jobs of scalers andgraders.As the hot carcasses come off of the kill, they are weighed byscalers, who record the hot weight upon a ticket which they attach to2The Regional Director reported that the Amalgamated presented 50 undated authori-zation cards; that all the cards appeared to bear genuine, original signatures; that 44of the signatures were the names of persons whose names appealed on the pay roll sub-mitted by the Companv as of June 3, 1942, containing 65 namesThe P W 0 C submitted to the Regional Director 8 membership application cardsdated as follows: undated, 2 , March 23, 1942, 1 , Apul 1942, 5All the cards submittedappeared to bear genuine, original signatures and all of those signatures are the names ofpersons whose names appeal on the pay roll submitted by the Company as of June 3, 1942,containing65 names3There ai e no salesmen employed at the plant at this time4 These are no chemists employed at the plant at this time6SeeMattelof lVilconand CoandLocal Tinton #6, UnitedPacking/ou.se,Wonhe>s ofAmeleaof Paclanymouse Workers Oiganizmq Committee,14 N. L R B 283,illatte?ofAmmoui andConi.pany ofDelawmeandAmalgamatedMeat Cutters and Butclmi 1Vortnnenof 1o,thAmerica,Local116,36N L R. B 674. 310,DECISIONS' OF NATIONAL LABOR RELATIONS BOARDthe carcass. , In addition to scaling, the scalers also serve as graders.The Company contends that the scalers are a part of the office andaccounting set-up and that they do no production or maintenancework.There appear to be two graders employed by the Company, one ofwhom is a hot beef (carcass) grader and the other a dressed beefgrader.Their duties are to grade the beef in order to establish aquality grade upon it.The hot beef-grader operates under the salesdepartment of the plant and not under the operating department.Arepresentative of the Amalgamated stated that if the graders wereonly grading beef and not also doing part-time scaling work, it wouldnot admit them.Under the circumstances and in view of the nature of their workwe shall exclude the scalers and grader's from the appropriate unit.Weig/zmmasters-TheCompany employs two or three bonded weigh-masters.It is their duty to weigh livestock as it is brought in by thefarmers or ranchers and then, make up the weight tickets on suchlivestock.They make up buy sheets at the end of each day and alsoserve as clerks for the livestock division.The Company contendsthat the weighmasters are also a part of their accounting set-up'.They are on the Chicago pay roll, as are all office help, and they arepaid on a weekly basis. The other employees of the plant are on thelocal plant pay roll.The weighmasters come under an office pensionfund in which only the Chicago employees and the managerial em-ployees are eligible.We shall exclude the weighmasters from theappropriate unrt.Plant and storeroom clerks-Thework of these employees is tokeep an inventory of all mechanical and general storeroom supplies,issue the supplies out upon orders, and keep records of the inventoryon hand.A plant clerk keeps the clerical records of various depart-ments throughout the packing plant.They are considered as a partof the Company's accounting set-up and are eligible for positions inthe office.We shall exclude the plant and storeroom clerks from the appro-priate unit since they are not engaged in production or maintenanceworksWorking foremen-Therecord discloses that the working foremenactin a supervisory capacity part of the time and work along withthe men under their supervision part. of the time.They are not re-sponsible to any other foremen, but report directly to the superin-tendent.The working foremen have the right to hire and dischargeemployees without first reporting to the superintendent."SeeMatter of 9rniour and CoandUnited Packinghouse Worlers, Local Industrial,Union, No 13, of P. IV. 0 C, affiliated itith C 10, 13 N. L R B 567. ARMOUR AND COMPANY,311Under such circumstances, the "working foremen.will be excludedfrom the bargaining unit as they serve in a supervisory capacity.?We find that 'all production ,and maintenance employees of theCompany at its Grand Forks, North Dakota', plant, including, gangleaders and livestock handlers, but excluding superintendents, man-agers, foremen, clerical workers in the general office, policemen andwatchmen who are deputized and exercise police powers, livestock,cashiers, messengers and salesmen who do not work part time in theproduction or Intdntenance line, truck. drii-ers, chemists,' checkers,scalers, graders, welghlnasters, plant and storeroom clerks, and work-ing foremen, constitute a unit appropriate for the purposes of col-,lective bargaining within the meaning of Section-9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVES jWe find that the question concerning, representation which hasarisen can best be resolved by an election by secret ballot.Notwith-standing the failure of the P. W. O. C. to appear at` the hearing or torequest a place on the ballot, we shall accord to it a place on the bal-lot, inasmuch as the record discloses it has some interest in the pro-ceeding.8However; the P. W. O. C. will be permitted to withdrawfrom the ballot upon filing a written request.to that effect with theRegional Director for the Eighteenth Region within five (5) daysfrom the date of this Decision' and Direction of -Election.In accordance with our usual practice, we shall, direct that theemployees eligible to vote in the election shall be those-in the appro-priate unit who were employed during the pay-roll period unnle-diately preceding the date of the Direction of Election herein, sub=ject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of,and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to asc rtaln representa-tives for the purposes of collective bargaining with Armour andCompany, Grand Forks, North Dakota, an election-by secret ballotshall be conducted as early as possible, but not later than thirty (30)' SeeMatter of Lincoln Pacl.ing CoandAmalgamated Meat Cutters and Butcher Work-men of North America,39 N L R B 855;Matter of A Fink andSonsCo, IncandAmalgamated Meat Cotters and Butcher Workmen of North America, Local422,-9 N LR B 4418SeeMatter of Hygiade Food Products CorpandUnited Preserved Fish and FoodPackers Union Local 102,37 N: L R B 305 312DECISIONSOF NATIONALLABOR RELATIO\TSBOARDdays from the date of this Direction, under the direction and super-vision of the Regional Director for the Eighteenth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Section 9, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, `above,who were employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who didnot work during such pay-roll period because they were ill or on vaca-tion or in the active military service or training of the United Statesor temporarily laid off, but excluding employees who have since quitor been discharged for cause, to determine whether they desire to berepresented by Amalgamated Meat Cutters and Butcher Workmenof North America, Local 377, A. F. of L., or by the PackinghouseWorkers Organizing Committee, District No. 2,'C. I. 0., for 'thepurposes of.collective bargaining, or by neither.CI-IAIRMAN Mm ms took no part in the consideration of the aboveDecision and Direction of Election.